BUXX, District Judge
(concurring in the conclusion). I concur fully in the general conclusion that the order of the circuit court discharging the prisoner must be reversed. I also agree that, if the provisions of the Illinois statute cited in the opinion are applicable to the case, the provision in regard to the debtor’s scheduling his property before he is entitled to a discharge is also applicable, and that the order of the circuit court should be reversed, because the statute in that respect has never been complied with. But I would place the decision upon quite different, and, to my mind, more conclusive and satisfactory, grounds. The opinion of the court leaves undecided the two points mainly argued by counsel, and upon one of which the decision of the circuit court discharging the prisoner was based.
*8081. The Illinois statute relied upon by the prisoner and by the circuit judge in his opinion provides:
“See. 30. In all cases where any poison is committed to the jail of any county upon any writ (of) capias ad respondendum or capias ad satisfaciendum issued in any suit, it shall be the duty of fie creditor in such writ to pay the keeper of the jail or sheriff Ms fees for receiving such person, and his board for one week at the time the debtor is committed to jail, and before the jailer shall be bound to receive the debtor, and in default of such payment, the debtor may bo discharged: provided, the officer having such debtor in charge shall give reason- ■ able notice to the creditor or his agon! or attorney, if within the county, that such debtor is about to be committed to jail on such writ.
“See. 31. Should the debtor he detained in jail under such writ for more than one week, it shall be the duty of the creditor, at the commencement of each week, to advance to such jailer the hom'd of the debtor for the succeeding week, and in default of such payment in advance, the debtor may be discharged by such jailer. In case the debtor shall not be detained in such jail for any week for which his board may have boon paid in advance, the jailer shall return to the creditor, or Ms agent or attorney, the amount so advanced for and unexhausted in board.”
When the prisoner was arrested and sent to jail, a week’s board was paid by the creditor in advance, according to the statute; but for mere convenience of sending, being nonresidents of the state, after the first week the money was sent in sums larger than was required to pay just a week’s board in advance, but was always sent In advance. So that there was no time when the jailer was entitled to discharge the prisoner, unless because the board bill was paid more in advance than was required by the statute; and it is on this ground tire prisoner asked to he discharged, and was discharged by the court below. This is one of the points mainly relied upon by the defendants in error, both in the circuit court and in this court. It is fairly in the case, and may just as well be decided. In my judgment, this point should be ruled against the prisoner, and the order of the circuit court reversed on I hat ground. I am willing to go as far as any one in adopting a strict construction in favor of personal liberty, provided, always, that a remnant of propriety and good legal sense attend the decision. This provision of the statute was evidently intended as an indemnity to the jailer for the prisoner’s board while in jail. The prisoner was not liable for that. The creditor must pay it, and, as a securi ty to the jailer, it was provided that he must pay it in advance, so that the jailer would not have to trust to the creditor. If the creditor should not keep the board bill up by paying a week in advance, the jailer might discharge the prisoner. He was not obliged to, but he might do it. The prisoner had no interest in the matter of the board, except that it should be furnished him at the creditor’s cost. If lie got his board, it was no great concern of his how long in advance it was paid for by the creditor. The circuit court held that a strict compliance with the statute required the board to be paid just a week in advance, and not more; and, because it was paid two weeks h i advance, the prisoner was entitled to be discharged. I know of no decision, ancient or modern, English or American, adopting so strict a rale of construction, and a priori would never expect to find one, for it would seem beyond question that payment of the board bill two weeks or more in advance is not *809only a substantial, but a literal, compliance witb tbe statute. Payment two weeks in advance includes payment a week in advance. When one week is closed out, the money for tbe next week is already in the hands of the jailer, as required by tbe law; and who is wronged by the money lying there a week or two weeks longer than the statute requires?
The English act, commonly called the “Lords’ Act,” after which most of such statutes are to some extent modeled, provided for payment of a certain sum direct to the prisoner. There the prisoner was liable for his board, and the tender of the money to offset the board was required to be made by the creditor to the debtor on a day certain in each week. But I find no English case and no American case holding that a payment before tbe day is not good payment. On ihe contrary, (here are many decisions of the English courts to the effect (hat payment after the day, if but a little after, and under circumstances showing no willful default, is a compliance with the law. In Beech v. Paxton, Barnes, Notes Cas. 367, where payment was required to be made on Monday, it ivas held that payment on Tuesday was sufficient. Bo, in Bhaw v. Gimbert, Id. 369, where payment should have been made on Monday, and was made on the subsequent Friday, a discharge was refused because there was no willful default. In Parker v. Harvey, Id. 395, it was held that a mistake is not to be taken advantage of if the tender be recent. A very strict construction, contrary to the English cases,might require a discharge when payment is made at any time after the day required, though it should be but a day or even a frac tion of a day; but I cannot give my assent to the doctrine that payment two weeks or more in advance is not a compliance with the provision which requires payment of one week in advance, or that the construction which I contend for is not in accordance witb all the just requirements of personal liberty.
The case most nearly allied to the one at bar is that of Ex parte Lamson, 50 Cal. 306. The statute of California differed from the Illinois statute in providing that, in case the board bill was not; paid for one week in advance, the prisoner must be discharged. The full report of the case is as follows:
“On the llih day oí JIarch, 1871, a. judgment was rendered in the district court ol the Fifteenth judicial district, in favor of A. M. Burns, against the petitioner, in a civil action, for the sum of $15/104.94, and convicting him of fraud. On the 3d day of August, 1875, the petitioner was arrested on an execution issued on the judgment, and imprisoned in the jail in San Francisco. About one week after the petitioner had been imprisoned, the attorney for the plaintiff called on the deputy sheriff, and tendered him twenty dollars to pay the expense of keeping the prisoner; but he said he was busy, and could not receive the money then, and Pierson replied dial he could have the money at any time. On the lGth of September following, Pierson paid the sheriff for the support of the petitioner, from the time of his arrest to the 24th of September. On the 23d of September, the petitioner applied to the supreme court for his discharge on habeas corpus.
“By the court: The 1154th section of the Code of Civil Procedure requires the plaintiff in execution, who has caused the defendant to be arrested in a civil action, to advance to the jailor moneys sufficient for the support of the defendant while in jail, for one week, and also to make a similar weekly advance for *810the same purpose during the imprisonment, and provides that, in case of the failure of the plaintiff to do so, the defendant must be discharged from custody by the jailer. The ¡failure upon the part of the plaintiff to comply with these requirements of the statute does not per se operate as a discharge of the defendant. His interest, so far as he can be said to have one, is merely that he be furnished with proper support while detained in custody. If he bo adequately maintained and supplied, it is no concern of bis as to the state of the accounts between the jailer and the plaintiff in execution. If the plaintiff satisfy the claim of the jailer, or the latter be willing to trust to the former for reimbursement for supplies furnished the defendant, the purpose of the statute is satisfied. It results from these views that the prisoner must be remanded, and it is so ordered.”
2. There was another question discussed by counsel and submitted, which, in my judgment, is conclusive of this case, and that is whether the statutes of Illinois have any application to a prisoner confined in jail under a judgment for tort in a federal court. This question has been passed upon more than once by the supreme court of the United States, and it is fairly in the case for decision. Especially in McNutt v. Bland, 2 How. 9, the precise question here presented was discussed and decided. In that case the defendant had been arrested by the marshal upon an execution upon a judgment in tort, and imprisoned in a Mississippi jail. By the act of Mississippi, the creditor was required to pay the prisoner’s board, which he failed to do. The prisoner was thereupon discharged, upon an order of the state court. The creditor sued the sheriff- for an escape, claiming' that the state laws were a municipal regulation, and did not apply to a case in the federal court. The supreme court, of the United States sustained this view. The conformity act of May 19, 1828, in force in 1844, when this decision was made, is, in my judgment, not so different from those since passed as to make the decision inapplicable at the present time. The language of that act is as broad and as clearly inclusive of final process as any statute passed since, and yet the supreme court held that:
“This law, by its own force, cannot apply to persons committed on executions from the courts of the United States. It must first be adopted by act of congress or some rule of court, under the authority conferred on the courts of the United States by law. It is a peculiar municipal regulation, applicable and intended to apply only to persons committed under state process. * * * The act of congress passed in 1800 provides for the mode of discharging insolvent debtors, committed under process from the courts of the United States and the cases in which it may be done. It is obligatory on the sheriffs in every county of the states who have acceded to the resolution of 1789, and no discharge under any state law not adopted by congress, or a rule of court, can exonerate the officer.”